Name: 80/528/EEC: Commission Decision of 12 May 1980 finding that the conditions required for the admission free of Common Customs Tariff duties of the scientific apparatus described as 'Varian-Automated Auger Microprobe, model 981-2850' , are not fulfilled
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-05-28

 Avis juridique important|31980D052880/528/EEC: Commission Decision of 12 May 1980 finding that the conditions required for the admission free of Common Customs Tariff duties of the scientific apparatus described as 'Varian-Automated Auger Microprobe, model 981-2850' , are not fulfilled Official Journal L 131 , 28/05/1980 P. 0015 - 0015 Greek special edition: Chapter 02 Volume 8 P. 0210 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 134 , 31 . 5 . 1979 , P . 1 . ( 3 ) OJ NO L 318 , 13 . 12 . 1979 , P . 32 . COMMISSION DECISION OF 12 MAY 1980 FINDING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS ' VARIAN-AUTOMATED AUGER MICROPROBE , MODEL 981-2850 ' , ARE NOT FULFILLED ( 80/528/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), AS AMENDED BY REGULATION ( EEC ) NO 1027/79 ( 2 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 2784/79 OF 12 DECEMBER 1979 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , WHEREAS , BY LETTER DATED 19 NOVEMBER 1979 , THE BELGIAN GOVERNMENT HAS REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE NOW PROVIDED FOR IN ARTICLE 7 OF REGULATION ( EEC ) NO 2784/79 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' VARIAN-AUTOMATED AUGER MICROPROBE , MODEL 981-2850 ' , INTENDED TO BE USED FOR RESEARCH INTO THE PHYSICAL STRUCTURE AND CHEMICAL COMPOSITION OF SURFACES , AND IN PARTICULAR FOR MICROANALYSIS OF THIN LAYERS IN THE STUDY OF CORROSION , DIFFUSION , FUSION , ELECTROCHEMISTRY , SOLAR ENERGY AND THE PROPERTIES OF FERRITIC STEEL , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , IF THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 7 ( 5 ) OF REGULATION ( EEC ) NO 2784/79 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 27 MARCH 1980 WITHIN THE FRAMEWORK OF THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THE MATTER ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS IN QUESTION IS A SPECTROMETER ; WHEREAS ITS OBJECTIVE TECHNICAL CHARACTERISTICS SUCH AS ITS RESOLUTION AND SENSITIVITY AND THE USE TO WHICH IT IS PUT MAKE IT SPECIALLY SUITED TO SCIENTIFIC RESEARCH ; WHEREAS , MOREOVER , APPARATUS OF THE SAME KIND ARE PRINCIPALLY USED FOR SCIENTIFIC ACTIVITIES ; WHEREAS IT MUST THEREFORE BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS , CAPABLE OF BEING USED FOR THE SAME PURPOSES , IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS THIS APPLIES , IN PARTICULAR , SINCE 1 JANUARY 1977 TO THE APPARATUS ' ASC 2000 ' MANUFACTURED BY RIBER DIVISION D ' INSTRUMENTS SA , 22A BOULEVARD DE L ' HOPITAL STELL , F-92505 RUEIL MALMAISON , AND SINCE 1 MARCH 1978 TO THE APPARATUS ' MA 500 AUGER LAB ' MANUFACTURED BY VG SCIENTIFIC LTD , THE BIRCHES INDUSTRIAL ESTATE , IMBERHOME LANE , UK-EAST GRINSTEAD , SUSSEX , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' VARIAN-AUTOMATED AUGER MICROPROBE , MODEL 981-2850 ' , IS CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . HOWEVER , THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 12 MAY 1980 . FOR THE COMMISSION ANTONIO GIOLITTI MEMBER OF THE COMMISSION